Per Curiam:
This is a claim preferred under the 3d section of the act of March 12,1863, for the net proceeds of two bales of cotton. He proves his intestate was the owner, entitled to the proceeds, and never gave aid or comfort to the rebellion or to persons engaged therein, but did during said rebeUioh consistently adhere to the United States. The net proceeds amount to the sum of seven hundred and nineteen dollars and eighty-eight cents, and for this sum we enter judgment in favor of the claimant.